GOLDTHWAITE, J.
When one makes a demand as agent of another, reasonable evidence of authority may be required; but if the party fails to do this, and rests his refusal on the ground of right in himself, he cannot afterwards object to the want of knowledge on his part of the authority of the agent. —Spence v. Mitchell, 9 Ala. 744; Dowd v. Wadsworth, 2 Dev. Law 123, 135; West v. Tupper, 1 Bail. 193. The first charge was erroneous.
Neither can the second charge be sustained. There is an implied stipulation on the part of every bailee of a slave for hire, that he will treat him with humanity ; and if he fails to do so, it is a violation of the bailment on his part. It is equally certain, that if the bailor takes possession of the slave, when there has been no violation of the contract by the other party, he loses his right to hire, upon a familiar principle of the law of contracts. —Perry v. Hewlett, 5 P. 318. The bailee of the slave was entitled to his services for the term, and the bailor was no more entitled to retain him after demand made, than to have taken him into possession before the term of the hire had terminated. Had he returned the slave, and the bailee received him back, the latter would be held to have waived the former breach. This, however, was not done: — a second demand is made; and the bailor sets up as a legitimate excuse for failing to comply with this demand, the fact that he had sent the slave off by himself, with directions to return to the person he had but a few days before ran away from. This was an act, which, under the circumstances, instead of effecting the restoration of the slave to the party entitled to. his services, would probably, *458as it did in fact, prevent that result. The charge upon this point was erroneous.
The judgment is reversed, and the cause remanded.